                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

JOHNNY C. BAKER,

                       Petitioner,               :   Case No. 3:19-cv-294

       - vs -                                        District Judge Walter H. Rice
                                                     Magistrate Judge Michael R. Merz

EMMA COLLINS, Warden,
 Pickaway Correctional Institution,

                                                 :
                       Respondent.


                      REPORT AND RECOMMENDATIONS


        This habeas corpus case under 28 U.S.C. § 2254, filed by Petitioner Johnny C. Baker with

the assistance of counsel, is before the Court for decision on the Petition (ECF No. 1), the State

Court Record (ECF No. 5), and the Return of Writ (ECF No. 6). Petitioner has not filed a reply

and the deadline for doing so has expired.



Litigation History



       Baker was indicted by the Montgomery County grand jury on one count of felonious

assault for the infliction of serious harm, one count of domestic violence, and one count of

kidnapping; the first count had a firearm specification. After plea negotiations, he agreed to plead

guilty to the kidnapping charge in return for dismissal of the other counts and an agreed sentence

of three years. At the plea colloquy, the trial judge indicated he was willing to impose the agreed


                                                 1
sentence, provided that his prior record was as had been represented, that he cooperate in the

presentence investigation, that he appear when required, and that he commit no new offenses prior

to sentencing. State v. Baker, 2018-Ohio-3925 ¶ 3, citing Plea Tr. at 13(2nd Dist. Sep. 28, 2018),

appellate jurisdiction declined, 2019-Ohio-345 (2019).

          Although he had agreed to a three-year sentence, at the time initially set for sentencing

Baker claimed he believed he was going to receive three years of community control and was not

sure whether he wanted to withdraw his guilty plea in light of his misunderstanding. Id. at ¶ 5.

Judge Blaine allowed him a one-week continuance to decide what he wanted to do. Upon

reconvening, Baker said he did not want to withdraw his plea, but also did not want to be bound

to the three years, but wanted to be able to argue for community control. Id. at ¶ 6. After hearing

options of proceeding with the three-year agreed sentence, withdrawing the guilty plea, or arguing

for a sentence within the range allowed by statute of probation up to eleven years imprisonment,

he elected the third option, against the advice of counsel. Id.

          Considering itself released from its agreement, the State argued for the maximum eleven-

year term. Having considered the seriousness of the injuries inflicted and Baker’s substantial prior

criminal history, Judge Blaine imposed a five-year term of imprisonment. Id. at ¶ 7. Baker

appealed, but the Second District Court of Appeals affirmed in a divided opinion. As noted above,

the Supreme Court of Ohio declined to exercise appellate review. Baker then timely filed his

Petition in this Court.

          Although he labels it as a single constitutional claim, Petitioner pleads two grounds for

relief:

                 A trial court judge becomes impermissibly involved in plea
                 negotiations when that involvement impacts the voluntariness of a
                 defendant’s plea and such judicial involvement renders a guilty plea
                 involuntary under United States v. Davila, 596 U.S. 597, 133 S.Ct.

                                                  2
                     2139, 186 L.Ed.2d 139 (2013) and violated the Due Process Clauses
                     of the Fifth and Fourteenth Amendments to the United States
                     Constitution.

                     When a trial court binds itself to an agreed sentence in a plea
                     negotiation, fundamental fairness does not allow a judge to impose
                     a greater sentence than was agreed to without a material change in
                     the facts, in violation of the Fifth, Eight [sic], and Fourteenth
                     Amendments to the United States Constitution.

(Petition, ECF No. 1, PageID 2).




                                                         Analysis



Ground One: Impermissible Trial Judge Involvement in Plea Negotiations



           In his First Ground for Relief, Barker argues that Judge Blaine improperly became involved

in plea negotiations, rendering the guilty plea void because it was not knowing, intelligent, and

voluntary (Petition, ECF No. 1, PageID 7-9). He relies on United States v. Davila, 569 U.S. 597 1

(2013), and United States, ex rel Elksnis v. Gilligan 256 F.Supp. 244, 253 (S.D.N.Y. 1966).

           Respondent concedes that Baker has preserved both of his habeas claims for merits review

(Return, ECF No. 6, PageID 322). She asserts Davila was solely concerned with the proper

interpretation of Fed.R.Crim.P. 11 and did not make any constitutional holding applicable to this

case. She agrees that judicial participation in plea negotiations which amount to coercion will

render the conviction void. Id. at PageID 326. She notes that none of the judge’s comments relied


1
    Incorrectly cited in the Petition as 596 U.S. 597.

                                                            3
on by Petitioner as coercive occurred before Baker agreed to plead guilty and that he was given an

opportunity, which he did not take, to withdraw his guilty plea. Having summarized the record of

plea and sentencing she concludes:

               The record could not be more unambiguous that Baker voluntarily
               made his own choice to maintain his initial plea, but sever any
               negotiated sentencing recommendation from the State. Baker never
               once asked to have his case tried on the merits, and never asked to
               withdraw his plea, despite being given an additional week to file
               such a motion. He plainly indicated to both his attorney and the trial
               court that he foolishly wanted to roll the dice and gamble that the
               judge would give him less prison time than the three-years he had
               negotiated. But his foolishness cannot be attributed to the Court’s
               actions or statements. Under the facts of this case, nothing the trial
               court said to Baker coerced, or even influenced, him to plead guilty
               in that Baker “never seriously considered proceeding to trial.”

(Return, ECF No. 6, PageID 336).

       Baker presented his first federal ground for relief to the Second District Court of Appeals

as his fourth assignment of error and the court decided it as follows:

                [*P18] In his fourth assignment of error, Baker contends the trial
               court erred in impermissibly involving itself in plea negotiations.
               His argument focuses on the trial court providing allegedly
               conflicting information about his sentence. Baker asserts that the
               trial court originally told him he would receive a three-year prison
               sentence, then told him that it was not bound by that agreement, then
               sentenced him to five years. Baker also argues that an entirely new
               plea hearing was required when the initial plea agreement was
               modified by making the entire range of sentencing options available.

                [*P19] Upon review, we find no merit in Baker's arguments. As set
               forth above, the trial court initially agreed to go along with the
               parties' jointly-recommended three-year prison term that was part of
               a plea bargain. When the parties later appeared in court, Baker
               expressed concerns about the sentencing agreement. The trial court
               recessed the case and gave him a week to think about how he wanted
               to proceed. When the case reconvened on November 22, 2017,
               Baker repeatedly stated that he wanted to proceed on his guilty plea
               but with the entire range of sentencing options available to the trial
               court. In essence, Baker wanted to waive the agreed-sentence
               portion of his plea agreement. The trial court discussed the issue

                                                 4
               with Baker and ensured that he was making this decision knowingly,
               intelligently, and voluntarily. (Sentencing Tr. at 12-16.) Defense
               counsel also stated that he had discussed the issue with Baker and
               had advised against Baker's course of action. Baker acknowledged
               receiving this advice. (Id. at 12-13.) Based on our review of the
               record, we see no improper actions by the trial court. We also see no
               need for an entirely new plea hearing. Baker repeatedly insisted that
               he did not want to withdraw his prior guilty plea. He only wanted the
               trial court to be free to consider all potential sentences. After
               painstakingly assuring that Baker understood what he was doing, the
               trial court granted his request. We see no error. The fourth
               assignment of error is overruled.

Baker, 2018-Ohio-3925.

       When a state court decides on the merits a federal constitutional claim later presented to a

federal habeas court, the federal court must defer to the state court decision unless that decision is

contrary to or an objectively unreasonable application of clearly established precedent of the

United States Supreme Court. 28 U.S.C. § 2254(d)(1); Harrington v. Richter, 562 U.S. 86, 131 S.

Ct. 770, 785 (2011); Brown v. Payton, 544 U.S. 133, 140 (2005); Bell v. Cone, 535 U.S. 685, 693-

94 (2002); Williams (Terry) v. Taylor, 529 U.S. 362, 379 (2000). Deference is also due under 28

U.S.C. § 2254(d)(2) unless the state court decision was based on an unreasonable determination

of the facts in light of the evidence presented in the State court proceedings.

       Respondent correctly argues that Davila is not in point. Justice Ginsburg’s majority

opinion in the case discusses only the proper interpretation of Fed. R.Crim.P. 11 and does not

contain even any relevant constitutional dicta. The Second District’s decision is entitled to

deference unless it is an objectively unreasonable application of some other holding of the

Supreme Court.

       A plea of guilty or no contest is valid if, but only if, it is entered voluntarily and

intelligently, as determined by the totality of the circumstances. Brady v. United States, 397 U.S.

742, 748 (1970); Boykin v. Alabama, 395 U.S. 238, 242-44 (1969); Abdus-Samad v. Bell, 420 F.3d

                                                  5
614, 631 (6th Cir. 2005); King v. Dutton, 17 F.3d 151 (6th Cir. 1994); Riggins v. McMackin, 935

F.2d 790, 795 (6th Cir. 1991); Berry v. Mintzes, 726 F.2d 1142, 1146 (6th Cir. 1984). The

determination of whether this plea was intelligently made depends upon the particular facts and

circumstances of each case. Johnson v. Zerbst, 304 U.S. 458, 463 (1938); Garcia v. Johnson, 991

F.2d 324, 326 (6th Cir. 1993).

                 A plea of guilty entered by one fully aware of the direct
                 consequences, including the actual value of any commitments made
                 to him by the court, prosecutor, or his own counsel, must stand
                 unless induced by threats (or promises to discontinue improper
                 harassment), misrepresentation (including unfulfilled or
                 unfulfillable promises), or perhaps by promises that are by their
                 nature improper as having no proper relationship to the prosecutor's
                 business (e. g. bribes).


Brady v. United States, 397 U.S. 742, 755 (1970). The voluntariness of a guilty or no contest plea

is determined in light of all relevant circumstances surrounding the plea. Brady, 397U.S. at 749.

If a prosecutor’s promise is illusory, then a plea is involuntary and unknowing. United States v.

Randolph, 230 F.3d 243, 250–51 (6th Cir. 2000). However, where a defendant is “fully aware of

the likely consequences” of a plea, it is not unfair to expect him to live with those consequences.

Mabry v. Johnson, 467 U.S. 504, 511 (1984). A plea-proceeding transcript which suggests that a

guilty or no contest plea was made voluntarily and knowingly creates a “heavy burden” for a

petitioner seeking to overturn his plea. Garcia v. Johnson, 991 F.2d 324, 326–28 (6th Cir. 1993).

Where the transcript shows that the guilty or no contest plea was voluntary and intelligent, a

presumption of correctness attaches to the state court findings of fact and to the judgment itself.

Id. at 326–27.

       Petitioner agreed without any apparent coercion that he would accept a three-year sentence

in return for eliminating the possibility of conviction on all counts with a maximum exposure of



                                                  6
nineteen years imprisonment. There is no doubt from the record that that was the agreement;

Baker’s trial counsel confirmed it several times. When Baker told Judge Blaine that he understood

the deal was for probation, he was given an opportunity to withdraw his plea, but never attempted

to do so, orally or in writing. Instead, having made a bargain, he attempted to re-negotiate the

bargain, but apparently believes he was entitled to do so without taking any risk of a stiffer

sentence. No Supreme Court precedent compels that result. The Second District’s decision is

therefore entitled to deference under 28 U.S.C. § 2254(d)(1).



Ground Two: Unlawful Sentence, Given Trial Judge’s Prior Agreement to a Lesser Sentence



       Baker also argues that because Judge Blaine had agreed to impose a three-year sentence if

certain conditions were met, he could not lawfully impose a five-year sentence under the

circumstances of this case. Baker raised this claim as his fifth assignment of error on direct appeal

and the Second District decided it as follows:

               [*P20] In his fifth assignment of error, Baker contends his five-year
               prison sentence is contrary to law. He argues:

                    * * * Appellant would submit that it is otherwise contrary
                    to law for a trial judge to agree to a sentence of 3 years and
                    then subsequently sentence the individual to 5 years. There
                    is no logical basis for the prosecution to agree to a 3 year
                    sentence and then argue that the appropriate sentence is 11
                    years. A system that allows this to happen does not have
                    rationality in the rule of law.

               (Appellant's brief at 9-10).

                [*P21] Upon review, we conclude that Baker's five-year prison
               sentence for first-degree felony kidnapping is not contrary to law.
               Once Baker waived the agreed-sentence aspect of his plea
               agreement, the prosecutor was free to advocate for any lawful
               sentence. In any event, we fail to see the relevance of the
               prosecutor's argument for an eleven-year sentence. The trial court
                                                  7
               only imposed a five-year sentence, and that is what Baker's
               assignment of error challenges.

                [*P22] The five-year sentence is not contrary to law because the
               trial court complied with the applicable statutes before imposing the
               sentence, which was within the authorized statutory range. Although
               Baker complains about the trial court deviating from the previously-
               agreed three-year sentence, he took that risk when he waived the
               sentencing aspect of the plea agreement and asked the trial court to
               select a sentence from the entire range of available options. In
               essence, Baker exchanged the certainty of a three-year sentence for
               the hope of convincing the trial court to grant him community
               control. The risk in doing so was that the trial court would review
               the record, including the PSI report, and conclude that Baker's
               offense warranted a prison term longer than three years. That is why
               defense counsel advised Baker against waiving the agreed-sentence
               aspect of his plea. The fact that Baker's gamble did not pay off does
               not make his sentence contrary to law.

                [*P23] Finally, Baker asserts in passing that his five-year sentence
               constitutes cruel and unusual punishment under the Eighth
               Amendment. He provides no substantive argument for this claim,
               which we find to be unpersuasive. As noted above, the five-year
               sentence was well within the authorized statutory range, and the trial
               court was not bound to impose a three-year sentence because Baker
               knowingly, intelligently, and voluntarily waived that aspect of his
               plea agreement. Accordingly, the fifth assignment of error is
               overruled.

Baker, 2018-Ohio-3925.

       Baker cites no Supreme Court precedent to the effect that once a trial judge agrees that a

particular sentence is appropriate, he or she can never impose a more severe sentence.

       Plea agreements are contractual in nature. Judges are not parties to those agreements, nor

should they be. Rather they are enforcers of plea agreements. Here the agreement was for a three-

year term of imprisonment in exchange for the State’s dismissing charges which could have led to

a nineteen-year sentence. Baker claimed, after entering his guilty plea, he made a mistake in

accepting that plea agreement, which he says he thought was for three years probation. Judge

Blaine offered him a chance to rescind the whole agreement by moving to withdraw his guilty

                                                 8
plea. It is not clear such a motion would have been well taken, since defense counsel was very

clear what the three-year term was: prison, not community control. But Baker also made it clear

he did not want to rescind the whole agreement, but just the part that placed a lower (and upper)

limit on his punishment. Having been permitted to rescind (or waive as the Second District put it)

just that part of the plea agreement, he cannot be heard to argue that he was entitled to have the

prior limit on sentencing enforced.

        Judge Donovan sharply dissented. Baker, 2018-Ohio-3925, ¶¶ 25 et seq. she opined that

Baker “was sentenced upon misinformation, incomplete information, and an illusory inducement,

all of which prevented Baker from exercising a rational calculus of how to proceed.” Id. at ¶ 25.

Noting that under federal constitutional law, plea agreements are contractual in nature, she would

not permit a “waiver” of portions of plea agreements as was done here and urged the Ohio Supreme

Court to take the case and adopt that position. Even assuming a waiver was possible, she

concluded Baker’s eventual adherence to his guilty plea was misinformed. Id. at ¶ 28. She was

particularly concerned that the State was willing to accept a three-year term, but argued for eleven

years after the “waiver.” She would have reversed and remanded for specific performance of the

original plea agreement or for a “hearing on rescission providing Baker a fully and accurately

informed election.” Id. at ¶ 45.

        Doubtless the record could have been made clearer, although the Magistrate Judge notes

Baker often interrupted Judge Blaine while the judge was trying to explain where things stood.

Certainly the court could have taken Baker’s expression of misunderstanding as a motion to

withdraw the guilty plea and held a hearing to determine whether that misunderstanding made the

plea illusory.

        However, a federal habeas court does not sit to correct errors in the taking of guilty plea,



                                                 9
much less as a “best practices” board for such situations. Rather we must defer to state court

decisions unless they are objectively unreasonable applications of Supreme Court precedent. No

Supreme Court precedent commands that a state court judge not participate in plea negotiations,

so long as his or her involvement is not coercive. Nor does any such precedent command specific

performance of a sentencing agreement which the defendant himself or herself has repudiated.



Conclusion



       Based on the foregoing analysis, it is respectfully recommended that the Petition herein be

dismissed with prejudice. However, based on Judge Donovan’s dissent, it is clear that reasonable

jurists could disagree. Therefore Baker should be issued a certificate of appealability on both

grounds for relief.



December 23, 2019.

                                                           s/ Michael R. Merz
                                                          United States Magistrate Judge




                           NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Such objections shall specify the portions of the Report objected to and
shall be accompanied by a memorandum of law in support of the objections. A party may respond
to another party’s objections within fourteen days after being served with a copy thereof. Failure
to make objections in accordance with this procedure may forfeit rights on appeal.



                                                10
